IN THE SUPREME COURT OF THE STATE OF NEVADA


CANDICE SHAFFER; AND TRAVIS                             No. 84118
HEINRICH,
Petitioners,
vs.
THE EIGHTH JUDICIAL DISTRICT
                                                        FILED
COURT OF THE STATE OF NEVADA,                           MAY 1 2 2022
IN AND FOR THE COUNTY OF
                                                       Et.9ASF. A. BROWN
CLARK; AND THE HONORABLE                           r.:LERK •       EME COURT

NADIA KRALL, DISTRICT JUDGE,                       BY

Respondents,
and
MARK SHAFFER; AND MYVEGAS
MAGAZINE,
Real Parties in Interest.

       ORDER DENYING PETITION FOR WRIT OF MANDAMUS
              This original petition for a writ of mandamus challenges a
district court order denying a motion to dismiss a complaint under NRCP
16.1(e).
              Having considered the petition and its supporting documents,
we are not persuaded that our extraordinary and discretionary
intervention is warranted. See Pan v. Eighth Judicial Dist. Court, 120
Nev. 222, 228, 88 P.3d 840, 844 (2004) (observing that the party seeking
writ relief bears the burden of showing such relief is warranted).
Mandamus is an extraordinary remedy and whether to consider a petition
seeking such relief is within this court's sole discretion. Smith v. Eighth
Judicial Dist. Court, 107 Nev. 674, 677, 679, 818 P.2d 849, 851, 853
(1991). We generally decline to exercise that discretion to grant writ
petitions challenging orders denying motions to dismiss, and we are not
convinced any of the exceptions for doing so apply in this case. See Smith




                                                                    1506\3
v. Eighth Judicial Dist. Court, 113 Nev. 1343, 1344-45, 950 P.2d 280, 281
(1997) (discussing the exceptions to the general rule). We therefore
            ORDER the petition DENIED.'




                        Parraguirre


                          ,   J
Herndon




cc:   Hon. Nadia Krall, District Judge
      Ben Moshe & Stein
      Travis Heinrich
      Raich Law PLLC
      Eighth District Court Clerk




      'The Honorable Mark Gibbons, Senior Justice, participated in the
decision of this matter under a general order of assignment.



                                      2